PER CURIAM.
Appellants, Stoy Decker and Robert M. Cox were found guilty on a charge of conspiracy under KRS 437.110. The punishment of each was fixed at a fine of $2,500 and imprisonment in the county jail for a period of four years.
They have moved for an appeal and are claiming divers errors.
It will be noted that Floyd Guinn was convicted with Decker and Cox and that his appeal is handled in a separate opinion of this date.
Upon examination of the record we find no prejudicial error as to these appellants. The motion for appeal is therefore denied and the judgment of the trial court is affirmed as to them.